Citation Nr: 0204917	
Decision Date: 05/23/02    Archive Date: 06/03/02

DOCKET NO.  99-19 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for reflux esophagitis.

3.  Entitlement to service connection for emphysema.

4.  Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD).

ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel


INTRODUCTION

The veteran had active service from October 1954 to September 
1960, and from October 1960 to February 1975.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision in which 
the regional office (RO) denied service connection for 
hypertension, emphysema, and reflux esophagitis, and granted 
service connection for PTSD and awarded a 30 percent rating 
for that disorder.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision concerning the veteran's claims now on appeal has 
been obtained by VA.

2. The veteran has been notified of the evidence that is 
necessary to substantiate his claims, and has not responded 
to such notice, has not submitted additional evidence, and 
has not identified any additional evidence to support his 
claims.

3.  The veteran's hypertension was not incurred during his 
active military service and is not related to a disease or 
injury he incurred during such service.

4.  The veteran's reflux esophagitis was not incurred during 
his active military service and is not related to a disease 
or injury he incurred during such service.

5.  The veteran's emphysema was not incurred during his 
active military service and is not related to a disease or 
injury he incurred during such service.

6.  The veteran's PTSD is productive of occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks due to symptoms of poor sleep, hypervigilance, 
hyperarousal, intrusive thoughts, blunted affect, reduced 
concentration, and some social isolation, without such 
symptoms as circumstantial, circumlocutory, or stereotyped 
speech; panic attacks more than once a week; difficulty in 
understanding complex commands.


CONCLUSIONS OF LAW

1.  The Department of Veterans Affairs' duty to assist in the 
development of the veteran's claim and the notification 
requirements of the Veterans Claims Assistance Act of 2000 
have been satisfied.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) 
(codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

2.  Service connection is not warranted for hypertension.  
38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp 2001); 38 C.F.R. 
§ 3.303 (2001).

3.  Service connection is not warranted for reflux 
esophagitis.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp 
2001); 38 C.F.R. § 3.303 (2001).

4.  Service connection is not warranted for emphysema.  
38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp 2001); 38 C.F.R. 
§ 3.303 (2001).

5.  The criteria for a rating in excess of 30 percent for 
PTSD have not been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.130, Diagnostic 
Code 9411 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-4 75, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA was implemented with the 
adoption of new regulations.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  However, the regulations add 
nothing of substance to the new legislation and the Board's 
consideration of the regulations do not prejudice the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

Generally, the VCAA is applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 7, subpart (a), 114 Stat. 2096, 2099 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In 
this case, the Board finds that VA's duties have been 
fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C. §§ 5102 and 5103.  The appellant was notified in 
the April 1999 rating decision that the evidence did not show 
that the criteria for a rating in excess of 30 percent for 
PTSD had been met.  He was also advised of the need for 
evidence indicating that his emphysema, hypertension, and 
reflux esophagitis were incurred in service.  In the July 
1999 statement of the case (SOC), he was informed of the 
criteria for a rating in excess of 30 percent for PTSD and of 
the lack of evidence of service incurrence of hypertension, 
emphysema, and reflux esophagitis.  Those are the key issues 
in this case, and the rating decision, with the SOC and May 
2001 supplemental SOC, informed the appellant of the relevant 
criteria and the needed evidence.  VA has no outstanding duty 
to inform the appellant that any additional information or 
evidence is needed.  The Board concludes that the appellant 
has been informed of the information and evidence needed to 
substantiate these claims and complied with VA's notification 
requirements.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C. 
§ 5103A.  The appellant has been examined by VA in connection 
with these claims.  He has not referenced any obtainable and 
relevant evidence not of record that might aid his claim.  
The RO also requested and obtained VA and non-VA medical 
records, and has obtained the veteran's available service 
medical records from the National Personnel Records Center.  
In this regard, in a letter dated in February 1999, the 
veteran was asked to identify in detail evidence showing that 
his claimed disabilities were incurred in service and to 
provide details about his in-service treatment for the 
claimed disabilities.  He was advised that he could submit 
lay statements in support of service-incurrence of the 
claimed disabilities.  He was also advised of the importance 
of showing continuity of treatment for the claimed 
disabilities since his separation from service.  He was 
provided forms to identify medical care providers.  He did 
not respond.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.

I.  Claims for Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.303 (2001).  Also, 38 U.S.C.A. §§ 
1101, 1110, 1112, and 1137 provide that where a veteran has 
served 90 days or more during a period of war or after 
December 31, 1946, and develops hypertension to a degree of 
disability of 10 percent or more within one year of 
separation from such service, such disease shall be presumed 
to have been incurred in service.

For the reasons discussed below, the Board finds that the 
veteran's claims for service connection for hypertension, 
reflux esophagitis, and emphysema must be denied.  

Generally, to support a claim for service connection, there 
must be evidence of the following three elements: (1) 
competent lay or medical evidence of a current diagnosed 
disability or of persistent or recurrent symptoms of 
disability; (2) evidence that shows that the veteran suffered 
an event, injury or disease in service; and (3) evidence that 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury or disease in 
service or another service-connected disability.

In this case, there is competent medical evidence that the 
veteran has current disability from hypertension, emphysema, 
and reflux esophagitis.  The record shows that the veteran 
was diagnosed to have hypertension as early as December 1981.  
He has been on hypertension medication almost continuously 
since that time.  

The veteran also has current disability from emphysema.  A 
March 1984 chest X-ray report indicates that the veteran had 
"stringy" infiltrates in one of his lungs.  A January 1992 
chest X-ray showed interstitial pulmonary fibrosis.  A chest 
X-ray in May 1994 showed extensive interstitial changes.  A 
computed tomography (CT) scan in April 1998 showed extensive 
interstitial fibrosis with bullous emphysema.  After the 
veteran underwent a VA respiratory examination in October 
2000, the examiner reported a diagnosis of history of 
interstitial fibrosis with emphysema.

Similarly, the record contains medical evidence that the 
veteran has disability from reflux esophagitis.  A March 1998 
upper gastrointestinal (UGI) radiological series showed an 
abnormality at the distal esophagus which was suspected to be 
an indentation caused by a mass in the lower mediastinum.  
After a VA examination in April 1999, the veteran was 
diagnosed to have distal esophagitis and gastroesophageal 
reflux.

The foregoing evidence supports a finding that the veteran 
has current disability from hypertension, emphysema, and 
reflux esophagitis.  However, the Board has thoroughly 
reviewed the entire record and finds no evidence, medical or 
otherwise, that suggests he incurred any such disorder during 
his active military service, or that he had compensable 
disability from hypertension in his first post-service year, 
or that any of the claimed disorders is otherwise related to 
a disease or injury he incurred during his active military 
service.  The veteran's service medical records contain no 
indication of complaints, diagnoses, or treatment for any 
such disorder.

In fact, the evidence in the record suggests that the onsets 
of these disorders was many years after the veteran's 
separation from service in early 1975.  As an example, during 
an examination in 1998, the veteran told an examiner that he 
first noted dyspnea in 1991.  Concerning hypertension, the 
earliest documented diagnosis of high blood pressure 
contained in the claims folder was made in December 1981.  
Similarly, the veteran gastroesophageal disorder was not 
diagnosed until more than 20 years after his separation from 
service.

In summary, in the absence of evidence that the veteran 
incurred hypertension, emphysema, or reflux esophagitis in 
service, or that such disorders are related to a disease or 
injury he incurred in service, the claims for service 
connection for such disorders must be denied.

II.  Rating of PTSD

An April 1999 rating decision granted service connection for 
PTSD and assigned a 30 percent rating, effective from the 
date of receipt of his claim in January 1999.  The veteran 
contends that a higher rating should be assigned.

For the reasons and bases discussed below, the Board 
concludes that the criteria for a schedular rating in excess 
of 30 percent for PTSD have not been met.

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The 
Board has considered all the evidence of record.  The Court 
has held that, in a claim of disagreement with the initial 
rating assigned following a grant of service connection, 
separate ratings can be assigned for separate periods of 
time, based on the facts found.  Fenderson v. West, 12 Vet. 
App. 119 (1999).

VA utilizes a rating schedule which is used primarily as a 
guide in the evaluation of disabilities resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability.  It is 
essential, both in the examination and in the evaluation of 
disability, that each disability be viewed in relation to its 
history.

Under the applicable rating criteria, a 100 percent rating is 
assigned for total occupational and social impairment, due to 
such symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
name of close relatives, own occupation, or own name.  

A 70 percent rating is assigned for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as irritability, with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or work-like setting); 
inability to establish and maintain effective relationships.  

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 30 percent rating is assigned where there is occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, direction, recent events).

During a VA neuropsychiatric examination in April 1999, the 
veteran complained of poor sleep at night, causing him to be 
sleepy during the day.  He further complained of nightmares, 
intrusive thoughts of events he witnessed during his service 
in Vietnam, hypervigilance, lowered concentration, and being 
a "little bit jumpy."  On examination, the veteran was 
alert and well oriented.  He appeared to be well nourished, 
and neatly and casually dressed.  His eye contact was good.  
He was cooperative and in no apparent distress.  His affect 
was blunted.  His mood was anxious.  His speech was clear, 
coherent, goal-directed, and unpressured, without flight of 
ideas, or looseness of association.  Thought content showed 
no suicidal or homicidal ideation, nor any auditory or visual 
hallucinations.  No delusions were evident.  Higher cortical 
functions, insight, and judgment were fair.

The reported diagnosis was PTSD.  In his summary, the 
examiner stated 

[The veteran] has poor sleep, 
hypervigilance, hyperarousal, intrusive 
thoughts, blunted affect, poor 
concentration, and some social isolation.  
The symptoms can be best accounted for by 
a diagnosis of post-traumatic stress 
disorder of mild severity.  These 
symptoms interfere with his sense of 
well-being, his sleep at night, and with 
his socialization process to a mild 
degree.  For these reasons, his overall 
GAF is approximately 60.

The GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness." DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994) 
(hereinafter DSM-IV).  The United States Court of Appeals for 
Veterans Claims (hereinafter, "Court"), in Carpenter v. 
Brown, 8 Vet. App. 240 (1995), recognized the importance of 
the GAF score and the interpretations of the score.  In light 
of the embracing of the GAF scale, its definition, and the 
use of DSM IV in Carpenter, the Board concludes that the GAF 
score and the meaning of the score may be considered without 
prejudice to the veteran.

A GAF score of 60 is indicative of moderate symptoms, such as 
flattened affect, or moderate difficulty in social or 
occupational functioning, such as having few friend or having 
conflicts with peers or co-workers.

A February 2000 report of a VA rehabilitation consultant 
contains the observation that the veteran attained a low 
score of a psychological test which was often associated with 
PTSD.  The author of the report described the veteran's PTSD 
symptoms as "limited."

During an October 2000 VA neuropsychiatric examination, the 
veteran denied hospitalization for treatment of PTSD since 
the last VA PTSD examination.  His subjective complaints were 
of poor sleep, nightmares, and intrusive thoughts about his 
Vietnam experiences.  He described his concentration as fair.  
He reported feeling on guard all the time and being jumpy 
from loud noises.  He lacked friends, did not socialize, and 
preferred to remain in his house.  On mental status 
examination, he was alert and well oriented.  He made fair to 
good eye contact.  His speech was clear, goal directed, 
coherent and unpressured.  He had no flight of ideas, 
looseness of associations, or suicidal or homicidal ideation.  
He had no visual or auditory hallucinations, nor any 
delusions.  Higher cortical functions showed two out of three 
recall after five minutes, ability to spell forward and 
backward, and recite serial threes, and recall of five of the 
six past presidents.  Proverb interpretation was abstract.  
Insight was fair to good and judgment was good.  The 
diagnosis was PTSD of mild to moderate severity, with a GAF 
score of 55-60.  In his summary, the examiner reported that 
the veteran had symptoms of poor sleep, and mild symptoms of 
hypervigilance, hyperarousal, and intrusive thoughts, which 
interfered with his sense of well being and his social 
relatedness.

Based on the evidence of record, the Board finds that the 
veteran's disability from PTSD is manifested by poor sleep, 
hypervigilance, hyperarousal, intrusive thoughts, blunted 
affect, reduced concentration, and some social isolation, 
without such symptoms as circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  The 
veteran has some resulting occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks, but he  
generally functions satisfactorily, with routine behavior, 
self-care, and conversation normal.  Therefore, the Board 
concludes that the criteria for a schedular rating in excess 
of 30 percent have not been met.

III.  Extraschedular and Other Considerations

In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court held that 
the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  The Board is still obligated to seek out all 
issues that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the laws 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased-rating claim before the RO.  
Consequently, the Board will consider whether this case 
warrants the assignment of an extraschedular rating.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1) (2001).  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  Id.

The Board first notes that the schedular evaluations in this 
case are not inadequate. Higher ratings - up to 100 percent -
- are assignable when symptoms of mental disorder cause more 
social and industrial impairment, but the medical evidence 
reflects that those manifestations are not present in this 
case.

Second, the Board finds no evidence of an exceptional 
disability picture in this case.  The veteran has not 
required frequent or extended hospitalization for his 
neuropsychiatric disorder, nor is it shown that the disorder 
so markedly interferes with employment as to render 
impractical the application of regular schedular standards.  
Finally, there is no evidence that the impairment resulting 
solely from the veteran's neuropsychiatric disorder warrants 
extra-schedular consideration.  Rather, for the reasons noted 
above, the Board concludes that during the period in 
question, the impairment resulting from PTSD is adequately 
compensated by the 30 percent schedular evaluation.  
Therefore, extraschedular consideration under 38 C.F.R. 
§ 3.321(b) is not warranted.

The Board has also considered the provisions of 38 C.F.R. §  
4.7, which provide for assignment of the next higher 
evaluation where the disability picture more closely 
approximates the criteria for the next higher evaluations.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 

In this case, the record does not demonstrate that, at any 
time during the pendency of the veteran's claim, that he had 
the symptomatology that approximated the criteria for the 
next higher rating of 50 percent.

For the reasons cited above, the Board finds that, while the 
30 percent disability level is supported for the pertinent 
period, the veteran's overall disability related to PTSD did 
not approximate the criteria for a higher disability rating 
of 50 percent.


ORDER

Service connection for hypertension, reflux esophagitis, and 
emphysema is denied.

A rating in excess of 30 percent for PTSD is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

